            Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rei.
BRUTUS TRADING, LLC,
                                                         No. 18 Civ. 11117 (PAE)
                        Plaintiff,

            v.

STANDARD CHARTERED BANK, STANDARD
CHARTERED PLC, and STANDARD
CHARTERED TRADE SERVICES
CORPORATION,

                    Defendants.


                 DECLARATION         OF SPECIAL AGENT WAYNE C. BODDY

       I, Special Agent Wayne C. Boddy ofthe Federal Bureau ofInvestigation,       hereby declare

the following pursuant to 28 U.S.C. § 1746:

       1.        I have been a Special Agent with the Federal Bureau of Investigation ("FBI")

since 2011. From July 2012 to April 2019, I was assigned to a squad designated to investigate

securities fraud, money laundering and other financial crimes in New York City. Since April

2019, I have been assigned to the New York office's Cyber Division.

       2.        Beginning in February 2015, I worked on, and later became the case agent for, an

investigation of Standard Chartered Bank ("SCB" or the "Bank") with the Criminal Division of

the U.S. Attorney's Office for the District of Columbia and what is now known as the Money

Laundering and Asset Recovery Section of the U.S. Department of Justice's Criminal Division

(together, "DOJ"). This investigation eventually resulted in an amended Deferred Prosecution

Agreement with SCB on April 9, 2019 (the "2019 DPA") (Exhibit 1), which I understand was an

amendment to an original Deferred Prosecution Agreement with the Bank dated December 10,
             Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 2 of 6



2012 (the "2012 DPA"). Other agencies, induding the U.S. Department of the Treasury's Office

of Foreign Assets Control ("OFAC"), the Board of Governors of the Federal Reserve System

(the "Federal Reserve"), the New York County District Attorney's Office ("DANY"), and the

New York State Department of Financial Services ("DFS"), conducted parallel investigations

into the Bank.

        3.       I make this declaration based on my own personal knowledge as well as a review

of documents relating to these investigations, in support of the motion by the United States of

America (the "United States") to dismiss the second amended complaint of relator Brutus

Trading, LLC (the "Relator"), in the above-captioned case. This declaration-does not set forth all

of my knowledge of the matters discussed herein. All dates and amounts set forth are

approximate and to the best of my recollection, unless otherwise noted.

   A. The SCB Investigation

       4.        When I joined the SCB investigation, DO] and FBI had already received from the

Bank information regarding faxes received by SCB' s Dubai branch that requested the execution

of U.S. dollar transactions and had headers indicating they were received from Iranian numbers.

A review of those fax transmissions showed that a substantial number of them came from a small

number of customers, who had become the focus of the next phase of our investigation.

       5.        Those customers included two Dubai-incorporated   companies controlled by

Mahmoud Reza Elyassi, an Iranian national who ordinarily resided in Iran and who, as explained

below, was subsequently indicted by a federal grand jury empaneled in the District of Columbia

in connection with this investigation.   Over the following several years, DO] and FBI

investigated the Bank's relationships with Mr. Elyassi's companies and others like them. As part

of its cooperation with our investigation, the Bank conducted an extensive and thorough internal



                                                  2
             Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 3 of 6




investigation, voluntarily made foreign-based employees available for interviews, and produced

voluminous documentary materials to us. We reviewed these materials and interviewed a

significant number of witnesses.

        6.      Prior to my arrival on the investigative team, DOJ and FBI had investigated

SCB's relationship with a Dubai-based petrochemical company with links to Iran, for which the

Bank had facilitated U.S. dollar transactions.   Similar to the petrochemical company, Mr.

Elyassi's companies, while nominally based in Dubai, were controlled by an Iranian national

who ordinarily resided in Iran (but had a Dubai residence permit) and conducted the majority of

their business operations in Iran. The investigation further identified two seB employees who

had conspired with Mr. Elyassi to manage his businesses' accounts, conceal the businesses'

Iranian connections, and facilitate transactions in u.S. dollars for these businesses. These former

SeB employees knew that Mr. Elyassi's companies were processing U.S. dollar transactions for

the benefit ofIranian individuals and companies in violation of U.S. economic sanctions, among

other things.

        7.      Specifically, we found, among other things, that Mr. Elyassi and his co-

conspirators registered numerous corporate entities in the United Arab Emirates and used those

companies as fronts for a money-exchange business located in Iran. From at least 2007 through

2011, Mr. Elyassi used a business account at SeB's Dubai branch to cause U.S. dollar

transactions to be sent and received through the U.S. financial system for the benefit of

individuals and entities ordinarily resident in Iran. The seB employees, among other things,

counseled Mr. Elyassi about how to structure his transactions in order to avoid scrutiny by SCB's

compliance personnel.




                                                  3
             Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 4 of 6



        8.       Information that Mr. Elyassi (and others) had sent faxes from Iranian fax numbers

led to a further inquiry as to whether SCB customers had accessed the Bank's online banking

platform from Iranian Internet Protocol ("IP") addresses. This inquiry revealed that, among

others, one of Mr. Elyassi's companies had initiated significant numbers of U.S. dollar

transactions in this manner.

    B. The Conclusion of the SCB Investigation

        9.       On April 9, 2019, DO] announced that it had entered into the 2019 DPA with the

Bank. This agreement resolved SCB's criminal liability for the conduct of the above-referenced

two employees who conspired with Mr. Elyassi to conduct U.S. dollar transactions in violation

of U.S. economic sanctions. In the 2019 DPA, SCB agreed to the forfeiture of $240 million

pursuant to 18 U.S.C. § 981(a) (the full amount of the value of the willful sanctions-violative

transactions relating to Mr. Elyassi) and to a fine of$480 million (twice the amount of those

transactions).   Also on April 9, 2019, DO] announced that a grand jury had, on AprilS, 2019,

returned an indictment charging Mr. Elyassi with conspiracy to defraud the United States and to

violate U.S. economic sanctions laws, and with conspiracy to launder money. See Exhibit 2.

        10.      Other agencies that participated in parallel investigations of SCB, including

OFAC, the Federal Reserve, DANY, and DFS, also announced settlements or consensual

resolutions with the Bank around this time.

    C. The Relator's Qui Tam Complaint

        11.      I understand that the Relator in this case initially filed a qui tam complaint against

SCB on December 17, 2012, alleging that SCB had misled DO] and OFAC into entering into the

2012 DPA and OFAC's 2012 settlement with the Bank by failing to disclose U.S. dollar

transactions the Bank had facilitated for its preexisting Iranian customers in 2008 and 2009.



                                                   4
          Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 5 of 6



       12.     I am told that these allegations were investigated by the Civil Division ofthe   u.s.
Attorney's Office for the Southern District of New York ("SDNY") in 2012 and 2013.

       13.     While our investigation of the Bank, discussed above, remained ongoing, on May

10,2017, the Court unsealed the Relator's qui tam case. See Exhibit 3. SDNY informed the

Relator's counsel that, over the intervening years, the investigation had not uncovered any

evidence supporting the Relator's allegations, but notified him that DOJ and OFAC, among other

agencies, were pursuing an investigation of the Bank for unrelated sanctions violations. On July

14,2017, SDNY filed a notice that the United States was not intervening in the Relator's qui tam

case. See Exhibit 4.

       14.     On September 19,2017, after the Bank notified the Relator that it intended to

move to dismiss the qui tam complaint, Relator voluntarily withdrew the action. See Exhibits 5,

6.

       15.     On November 28,2018, about one year after the Relator had voluntarily

withdrawn its first qui tam complaint, the Relator filed a second qui tam complaint, commencing

the present action. See Exhibit 7. The new complaint essentially reiterated the allegations of the

Relator's previously withdrawn complaint. The Government declined to intervene in the new

case in March 2019.

       16.     On July 18,2019, and again on September 23,2019, the Relator-now

represented by new counsel-amended       the complaint in its second qui tam action. See Exhibits

8,9. In these new complaints, the Relator alleges that its complaint and disclosures were the

source of the information that led to the latest investigation of SCB and ultimately the 2019 DP A

and other settlement agreements.   This is incorrect.




                                                  5
           Case 1:18-cv-11117-PAE Document 33 Filed 11/21/19 Page 6 of 6




         17.     The investigation in which I participated, which led to the 2019 DP A, was not

based in any way on information provided by the Relator. Rather, the investigation began as the

result of a separate criminal investigation of a different financial institution. This other

investigation led DO] and FBI to explore SCB' s relationships with the petrochemical company

discussed above. And the revelation that this petrochemical company had submitted instructions

for U.S. dollar payments to SCB via fax led to a broader investigation ofSCB's        clients who

submitted payment requests by fax or online, resulting in our discovery of Mr. Elyassi' s

companIes.

         18.    Moreover, the two SCB employees who conspired with Mr. Elyassi were not

included in any of the lists of names that the Relator provided for us to consider investigating or

interviewing, nor did we investigate their actions until after we learned ofMr. Elyassi's

companies as a result of the Iran-originated faxes.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          November 21,2019
                New York, New York


                                                Wayne C. Boddy
                                                Special Agent
                                                Federal Bureau of Investigation




                                                   6
